 1
 2
 3
 4
 5
 6
 7
 8                     UNITED STATES DISTRICT COURT
 9                    SOUTHERN DISTRICT OF CALIFORNIA
10
11   RAUL ARELLANO,                            Case No.: 15-cv-2300-AJB-LL
                              Plaintiff,
12                                             ORDER DENYING PLAINTIFF RAUL
     v.                                        ARELLANO’S MOTION FOR LEAVE
13
                                               TO FILE A MOTION FOR
     R. OLSON,
14                                             RECONSIDERATION (Doc. No. 93)
                            Defendant.
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           1
                                                                       15-cv-2300-AJB-LL
 1         On September 23, 2019, the Court issued an order adopting the Magistrate Judge’s
 2   Report and Recommendation, granting Defendant R. Olson’s motion for summary
 3   judgment, and dismissing Plaintiff Raul Arellano’s (“Plaintiff”) Second Amended
 4   Complaint. (Doc. No. 82.) On October 18, 2019, Plaintiff filed a Notice of Appeal to the
 5   United States Court of Appeals for the Ninth Circuit, appealing this Court’s September 23,
 6   2019 order. (Doc. No. 88.) On November 7, 2019, Plaintiff filed a motion for leave to file
 7   a motion for reconsideration of the Court’s September 23, 2019 order. (Doc. No. 93.)
 8   However, appearing that Plaintiff filed a Notice of Appeal of the same order Plaintiff seeks
 9   to have reconsidered, the Court concludes that it lacks jurisdiction to consider Plaintiff’s
10   motion for reconsideration. See Morris v. Morgan Stanley & Co., 942 F.2d 648, 654 (9th
11   Cir. 1991) (stating that district courts lack jurisdiction after notice of appeal is filed).
12   Accordingly, Plaintiff’s motion for leave to file a motion for reconsideration is DENIED.
13   IT IS SO ORDERED.
14
15   Dated: December 11, 2019
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                                 15-cv-2300-AJB-LL
